Citation Nr: 1445973	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-40 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from March 28, 2005 . 

2.  Entitlement to an initial rating in excess of 70 percent for PTSD from September 13, 2006 .

3.  Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU), prior to September 1, 2005.

4.  Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU), from September 1, 2005.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Waco, Texas, Regional Office (RO).

The October 2006 decision granted service connection for PTSD and assigned a 50 percent rating from the date of claim, March 28, 2005.  

The Veteran and his wife testified at a July 2011 hearing held before the undersigned at the Board's Washington, DC, offices.  At that time, the issue before the Board was whether the Veteran was entitled to an earlier effective date, prior to May 21, 2008 for a 100 percent rating for PTSD.

In September 2011, the Board remanded the issue so that additional evidence could be associated with the Veteran's claim file.  The Board also remanded the issue of consideration of TDIU at that time.

In August 2013, the Board determined that, while VA did not receive a notice of disagreement (NOD) with the October 2006 rating decision within one year, February 2007 and March 2007 VA psychiatric treatment records constituted new evidence within a year of that decision, and adjudication should relate back to the initial claim.  The Board thus recharacherized the issue before it from one pertaining to an earlier effective date, to an initial increased rating claim.  

The Board then remanded the issues on appeal so that additional records could be associated with the claim file and so that a VA retrospective medical opinion could be obtained in order to address the severity of the Veteran's PTSD and employability from March 28, 2005 to May 21, 2008.  The requested development has been accomplished.

In a February 2013 rating decision, the Appeals Management Center increased the Veteran's PTSD rating to 70 percent effective September 13, 2006, and granted a total disability rating for individual unemployability from that same date.  As this was a partial grant of the Veteran's claim, the issues of entitlement to a disability rating in excess of 50 percent from March 28, 2005 and in excess of 70 percent from September 13, 2006 for PTSD, and entitlement to a TDIU from March 28, 2005, are still before the Board.  

The issues before the Board have been recharacterized to demonstrate staged ratings.


FINDINGS OF FACT

1.  From March 28, 2005 posttraumatic stress disorder has been manifested by occupational and social impairment with deficiencies in most areas.

2.  Prior to September 1, 2005 the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.

3.  From September 1, 2005, the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for posttraumatic stress disorder from March 28, 2005 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).  

2.  The criteria for a rating in excess of 70 percent for posttraumatic stress disorder from September 13, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for a total rating based on individual unemployability (TDIU) prior to September 1, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b) (1), 3.340, 3.341, 4.15, 4.16(a) (b), 4.25 (2013).

4.  The criteria for a total rating based on individual unemployability (TDIU) from September 1, 2005 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b) (1), 3.340, 3.341, 4.15, 4.16(a) (b), 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation  following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  
The Veteran was notified of the information and evidence necessary to establish a TDIU in June 2008.  His claim was last adjudicated in a February 2014 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in December 2013.  VA examinations with opinions were conducted in September 2006, July 2008, and a VA opinion was provided in November 2013.  The record does not reflect that the examinations and opinions were inadequate for rating purposes.  

These matters were most recently before the Board in August 2013, when the case was remanded for the purpose of obtaining additional records from the Social Security Administration and a VA opinion pertaining to the severity of the Veteran's PTSD and his employability prior to May 21, 2008.

All of the actions previously sought by the Board through its prior development request appear to have been completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  A VA medical opinion was obtained in November 2013; the record does not reflect that the opinion was inadequate for rating purposes.  The November 2013 VA examiner laid a factual foundation and provided reasoned bases for the conclusions that were reached.  The Board finds that the examination findings are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, the records requested in the August 2013 Board remand were obtained from the Social Security Administration in December 2013.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  


Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following relevant ratings for psychiatric disabilities:

An occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships, warrants a 70 percent rating.  38 C.F.R. § 4.130 (2013).

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale which reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

Factual Background 

A March 2005 VA medical center treatment note included the Veteran's reports of poor sleep, irritability and suicidal ideation which was not recurrent.  

August 2005 treatment notes demonstrate that the Veteran reported that he was unhappy at work, that he was irritable and had occasional homicidal ideation.

A September 2005 treatment record demonstrated that the Veteran was depressed with impaired concentration.  The Veteran denied hallucinations.  It was noted that the Veteran had recently purchased a gun and had thoughts of approaching supervisors with a gun and of homicide.  The Veteran described a long history of trouble with supervisors at work.  He denied suicidal ideations.  

The Veteran denied a history of physically aggressive behavior towards others and, while he reported homicidal ideations, he stated that he would never act on them.  

The Veteran was described as adequately groomed, cooperative and engageable with normal speech and a depressed and anxious mood.  Thought process was normal and insight and judgment were fair.  A GAF score of 30 was assigned.

VAMC treatment records show that the Veteran was admitted as an inpatient for treatment for PTSD in March 2006.  The Veteran described an incident the night before when he had an argument with his daughter and wife.  He stated that his wife of thirty years threatened divorce and he eventually slept in his car in the parking lot of a store prior to admission for treatment in order to think.  The Veteran described periods of violence and he described an event in which he threatened a coworker with a work tool.  The Veteran stated that he could not recall actually hitting anyone in the past decade.  The Veteran described thoughts of suicide and noted that he sometimes saw and spoke to people who had recently died.

The Veteran's mental health history report noted that, since his retirement, the Veteran's anger problems had increased.  

A psychological assessment associated with the Veteran's in-patient treatment noted that the Veteran had conflicts with his wife and daughter.  The Veteran reported difficulty adjusting to retirement, spending more time with his wife, and having more unstructured time.  

An April 2006 PTSD assessment included the Veteran's reports of disturbing dreams and nightmares from once a month to once every three months and night sweats two to three nights weekly.  The Veteran reported daytime intrusive thoughts, social discomfort, occupational difficulties, avoidance, and hypervigilance.  The Veteran reported that he had considered both homicide and suicide but would not act on these thoughts.  

At a September 2006 VA examination, the Veteran reported that he experienced daily severe PTSD symptoms which he had had as long as he could remember.  The Veteran reported irritability and anger, noting that he retired a year prior and had moved to the country so he would not have to interact with others.  He reported nightmares of Vietnam five to six times a month.  He noted difficulty concentrating and hypervigilance.  

The Veteran described a poor relationship with his family, noting that his irritability and anger outbursts.  He stated that he sometimes left his family for a couple of days when upset and has not actually assaulted anyone.  

Mental status examination revealed no impairment of thought process, delusions or hallucinations, the Veteran had good eye contact and was cooperative without inappropriate behaviors.  Suicidal thoughts and homicidal thoughts were denied.  

The Veteran's hygiene was intact but he shaved only because he knew he had an appointment.  He normally shaved once a week and no longer showered or brushed his teeth daily.  The Veteran was oriented to person, place and time, memory was largely intact.  There were no obsessive or ritualistic behaviors and speech was normal.  A GAF score of 45 was assigned.

A September 2006 VA medical center consultation note included the Veteran's report that he retired a year prior and moved to the country so that he wouldn't have to interact with others.  The Veteran reported anger outbursts and that he worked in his last job for ten years.  He reported being married for thirty years but described poor relationships with his children, marital problems and a lack of friends.  The Veteran stated that he had trouble finishing tasks and that he became down or depressed if the day did not go how he wanted it.  He described some road rage and said he slept most of the day.  He explained that, when working, he tried to work the night shifts so that he could work with fewer people.
 
An April 2007 Social Security Administration decision found that the Veteran was disabled due to PTSD and, secondarily, due to disorders of the back, effective September 1, 2005.  

A July 2008 VA examination noted that the Veteran's irritability, problems with family and isolation continued.  The Veteran reported that he had experienced suicidal ideation in the past year.  

In a November 2013 VA opinion, a VA psychologist noted that, having reviewed the entirety of the claim file, it was least as likely as not that the Veteran was precluded from obtaining or maintaining any gainful employment solely due to the impairment caused by PTSD, since September 2005.  

The examiner noted that the Veteran had been employed as mechanic for some 29 years after service and that he retired in September 2005 because he could not get along with co-workers and he was having anger outbursts at work. 

The examiner stated that the Veteran's PTSD was evidenced by 
persistent re-experiencing a traumatic event, persistent avoidance of
stimuli associated with the trauma, numbing symptoms, and persistent symptoms of
increased arousal.  



Analysis

Since March 28, 2005, the Veteran's symptoms most closely approximate severe occupational and social impairment with deficiencies in most areas.  The Veteran's GAF scores are between 30 and 45, reflective of an impairment of reality testing or communication at worst and serious symptoms at best. 

Socially, from March 28, 2005 the Veteran is shown to have difficulty getting along with his wife and children and an inability to work well with co-workers.  The Veteran is shown to isolate in order to avoid confrontation to such an extent that he moved to a new home farther way from others in order to isolate himself.  The Veteran is not shown to have any friends or social engagements.  While the Veteran is not shown to have been actually violent, he is shown to engage in arguments regularly with his family and is shown to have suicidal ideation.  

Occupationally, the Veteran is shown to be wholly unable to work with others, having had to retire in September 2005 secondary to his PTSD symptoms.  Moreover, even prior to his retirement, the Veteran is shown to have had longstanding problems with co-workers, to include threatening co-workers and the evidence suggests that he thought about homicide in the workplace prior to his retirement.

Relevant treatment records demonstrate near continuous depression and neglect of personal hygiene.  

While severe, the Veteran's occupational and social impairment was not total.  The Veteran has a strained, but existent, relationship with his wife of over 30 years and with his children and grandchildren.  

Further, at no time was the Veteran delusional or disconnected from reality; thought processes were found to be normal and, while the Veteran reported isolated instances of speaking to and seeing others just after they die, he is not shown to have delusions or hallucinations as demonstrated by the VA examination reports and treatment notes.  

The Veteran has considered homicide and suicide; however the evidence of record clearly shows that the Veteran has not actually become violent or attempted suicide.  Rather, he has specifically stated that he would not act on these thoughts.  Further, while slight impairment of memory is suggested, there is no time in which the record demonstrates memory loss which in any way approximates the severity of memory loss described in the 100 percent rating criteria.

The evidence of record has clearly demonstrated that an increased, 70 percent, disability rating is warranted from March 28, 2005.  The preponderance of the evidence is against a higher, 100 percent disability rating for this period.

Total Disability Based on Individual Unemployability

A TDIU may be assigned if the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991). 

Following the Board's assignment of a 70 percent disability rating for PTSD from March 28, 2005, the Veteran became eligible for a total disability rating.  

While the Veteran met the schedular criteria for PTSD from March 28, 2005, a TDIU is not warranted until September 2005, as the record demonstrates that the Veteran was fully employed until that time.  

Both the Social Security Administration and the November 2013 VA examiner concluded that  the Veteran was precluded from obtaining or maintaining gainful employment due to his PTSD from September 1, 2005 and the evidence described in the analysis above supports these findings.  Thus, from September 1, 2005, total disability rating based on unemployability is established.  

The preponderance of the evidence is against the assignment of a date earlier than September 1, 2005 for TDIU.


ORDER

Entitlement to an initial rating of 70 percent for PTSD from March 28, 2005 is granted. 

Entitlement to an initial rating in excess of 70 percent for PTSD from September 13, 2006 is denied.

Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU), prior to September 1, 2005 is denied.

Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU), from September 1, 2005 is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


